PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
NAKA et al.
Application No. 15/505,812
Filed: 22 Feb 2017
For: SHORT-CIRCUIT PROTECTION CIRCUIT FOR SELF-ARC-EXTINGUISHING TYPE SEMICONDUCTOR ELEMENT
:
:
:
:	DECISION ON PETITION
:
:
:
:


This is a response to the renewed petition under 37 CFR 1.59(b), filed May 13, 2021, to expunge information from the above identified application.

The petition is granted.

Petitioner requests that the Response to Notice to File Corrected Application Papers, filed on March 2, 2020, be expunged from the above identified application.  The petition submits that these documents were unintentionally submitted.

Upon a showing satisfactory to the Director, information, other than that forming part of the original disclosure may be expunged from an application.  

In a paper file the unintentionally submitted documents could, but not necessarily would, have been physically removed from the file wrapper and returned to applicant; in the IFW realm the corresponding action(s) is to close the document and also remove such from the listing of "Public[ly available] Documents." It is agreed that it would be appropriate in this instance to close the Response to Notice to File Corrected Application Papers, filed March 2, 2020, and also remove such from the listing of publicly available documents in the USPTO for this Image File Wrapper (IFW).

Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions